Citation Nr: 1215921	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-03 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for a left elbow disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to an effective date for an award of service connection for degenerative joint disease of the right knee, prior to December 2, 2004.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for left ankle, right and left elbow and low back disabilities.  The Board notes this rating action also granted service connection for a right knee disability, and assigned December 2, 2004 as the effective date for the award.  The Veteran has disagreed with the denials of service connection as well as with the effective date of the award of service connection for degenerative joint disease of the right knee.

In his substantive appeal received in February 2008, the Veteran specifically limited his appeal to the issues identified on the first page of this decision.  His claims for service connection for bilateral hearing loss and a psychiatric disability were not included.  This decision, accordingly, is limited to the issues set forth on the preceding page.


FINDINGS OF FACT

1.  Any left ankle complaints in service were acute and transitory and resolved without residual disability.  A left ankle disability has not been demonstrated following service.

2.  A right elbow disability was not shown in service, and has not been identified following the Veteran's separation from service.

3.  A left elbow disability was not shown in service, and has not been documented following the Veteran's discharge from service.

4.  A low back disability was initially shown many years after service, and the competent and probative evidence fails to establish it is related to service, to include the Veteran's motorcycle accident in service.

5.  The Veteran did not file a claim for service connection for a right knee disability within one year of his separation from service.

6.  The Veteran's claim for service connection for a right knee disability was received on December 2, 2004.


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2011).

2.  A right elbow disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

3.  A left elbow disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002)

4.  A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

5.  The criteria for an effective date for an award of service connection for a right knee disability, prior to December 2, 2004, have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The Veteran has not been specifically provided a VCAA notice regarding his appeal of the effective date assigned for the grant of service connection for a right knee disability.  The United States Court of Appeals for Veterans Claims (Court) has held, however, that failure to comply with the notice requirement of the VCAA is not prejudicial to the Veteran if, based on the facts alleged, no entitlement exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In addition, the Court has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him a VCAA notice if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004) (per curium).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a December 2004 letter, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter did not advise the Veteran of how the VA assigns a disability rating and/or an effective date, in the event of award of the benefit sought.  As the decision herein denies service connection for the disabilities at issue, the Veteran is not prejudiced by this VCAA notice defect.

In any event, the claim for an earlier effective date for an award of service connection for degenerative joint disease of the right knee arises from the initial award of service connection for a right knee disability.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The Veteran's filing of a notice of disagreement as to the effective date assigned in the June 2005 rating decision that granted service connection for a right knee disability does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the effective date triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. As a consequence, VA is only required to advise the appellant of what is necessary to obtain an earlier effective date by the evidence and the law.  This has been accomplished here, as will be discussed below. 

The statement of the case issued in December 2007 provided the Veteran with the relevant law and regulations pertaining to the assignment of effective dates.  Thus, the appellant had actual notice of what was needed to achieve an earlier effective date.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an effective date for an award of service connection for a right knee disability, prior to December 2, 2004.  

Duty to Assist

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The appellant was afforded a VA medical examination to obtain an opinion regarding the etiology of his low back disability decided herein.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination was adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The appellant was not afforded a VA examination to obtain an opinion as to nexus to service as to disability of the left ankle or of either elbow.  In this regard, the Board finds that such examination is not warranted under McLendon as there has been no demonstration of disability of the left ankle, or of either elbow, shown subsequent to service.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, statements from the Veteran's wife and mother, and a VA examination.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence supporting the Veteran's claims includes his statements and some of the medical findings of record.  The service treatment records confirm the Veteran was involved in a motorcycle accident in April 1974.  He was taken to a private hospital.  The diagnosis was injured lower leg and ankle.  He was seen by service personnel two days later for a suture check.  It was noted the wounds were healing well, and there was no sign of infection.  A Bacitracin dressing was reapplied, and the Veteran was to return to the clinic three days later.  A June 1974 report notes the motorcycle accident and indicated the diagnosis was laceration to the leg and ankle.

VA outpatient treatment records disclose the Veteran was seen in April 1981 for complaints involving the knees and ankles.  He complained of left elbow pain in April 1986 and low back pain in August 1987.

Private medical records show the Veteran was seen in January 1999, and reported he took medication sporadically and sparingly for musculoskeletal pains.

The Veteran submitted a claim for service connection in March 1999.  He reported fluid and swelling of major joints.  

In a statement received in May 2001, the Veteran's mother asserted the Veteran was involved in a motorcycle accident in the spring of 1974 and that he was bruised and swollen.  She added he was limping badly.  

Magnetic resonance imaging of the lumbar spine at a private facility in October 2004 reveals foraminal compromise at L4-5.

On VA examination in February 2005, the Veteran related he was driving a motorcycle while in service, and he collided with an oncoming car.  He claimed he had progressively worsening back pain since the accident.  The pertinent diagnosis was annular bulge of L4-5 with degenerative changes in the lumbar spine.

The Veteran was seen by a chiropractor in September 2005.  The diagnoses were sciatica and myofascitis of the lumbar spine.

In November 2006, a private chiropractor noted he had treated the Veteran since September 2005 for neuromuscular conditions affecting the upper and lower torso, the upper and lower extremities and the low back.  He concluded the Veteran's current neuromuscular conditions were as likely as not due to the motorcycle accident in service.  

The Veteran's spouse stated in July 2006 that she had lived with the Veteran since his accident in 1974, and that he had problems with his joints (back, ankle and other joints) since the accident.  She asserted that when he returned to the flight line after the accident, his ankles and back began to bother him.  She added that she took him to doctor's offices and the emergency room after his discharge.  She noted his joints were swollen.

On VA examination in January 2007, the Veteran related that following the in-service motorcycle accident he would "hurt everywhere" and that his then girlfriend (his current wife) would massage him.  He claimed that two or three weeks after the accident, he noted the onset of low back pain, but that he did not seek medical treatment for it.  He reported the pain seemed to be brought on by his work activities and would clear up overnight.  He described having "problems with my back" after his separation from service doing work repairing cars.  

The evidence against the Veteran's claim includes the service treatment records and the post-service evidence of record.  The service treatment records are negative for complaints or findings concerning the elbows, or the low back.  Nor is there any indication following the April 1974 treatment for ankle complaints of any problems involving the left ankle.  A June 1974 report noted the Veteran's prognosis was excellent.  When he was seen in July 1974 for right knee complaints, the Veteran reported an injury to the right knee in a motorcycle accident a few months earlier.  He made no mention of problems involving the left ankle, low back or either elbow.  A report of medical history in October 1975 shows the Veteran denied arthritis, bone or joint deformity, and recurrent back pain.  A clinical evaluation of the upper extremities, lower extremities, spine and musculoskeletal system was normal.  

When seen at a VA outpatient treatment clinic in April 1981, the Veteran reported ankle popping of three months duration.  There were no findings concerning the left ankle.  In April 1986, the Veteran asserted he had hurt his left elbow three weeks earlier.  X-rays the next month revealed no significant abnormality.  In August 1987, the Veteran related he hurt his back lifting his children.  No other pertinent history was noted.  The diagnosis was muscle strain.  

On his initial claim for service connection, submitted in March 1999, the Veteran reported treatment in 1989 and 1997 for arthritis in all major joints. 

A private physician completed a form for insurance in June 1996.  It was noted the Veteran reported he was in a motorcycle accident when he was 23 years old and injured his left knee and right wrist.  There were no findings concerning any of the disabilities at issue.

On VA examination of the spine in January 2007, the Veteran asserted he had various problems following the motorcycle accident, including pain in his knees, hands and shoulders.  He made no mention of any problems with his left ankle or elbows.  The diagnosis was degenerative disc disease of the lumbar spine.  The examiner observed that the examination of the Veteran's back on separation was entirely normal.  Thus, he concluded it was not likely that the Veteran's current back disorder was the result of the motorcycle accident in service.  

It is not disputed that the Veteran was involved in a motorcycle accident during service.  He claims his orthopedic problems are all attributable to the accident.  The Board acknowledges there is a reference to an ankle injury in April 1974.  His wounds were described as healing well and they were sutured two days after the accident.  The only other reference in service to the ankle was in June 1974 when the injury was characterized as a laceration.  He was not being treated at that time.  Essentially, the Veteran argues he had pain in his various joints following the accident, and he has submitted statements from his wife alleging she provided massages for his pain while he was in service.  

The Veteran is competent to report his symptoms.  The Board finds, however, he is not credible.  It is significant to point out that on the report of medical history in October 1975, the Veteran specifically denied any musculoskeletal problems and back pain.  Moreover, the clinical evaluation revealed no abnormality.  Thus, the Veteran's current allegations are inconsistent with what he reported in service.  

When he reported ankle problems in April 1981, the Veteran indicated it was of recent onset.  Similarly, he stated in April 1986 that he had hurt his left elbow three weeks earlier, and in August 1987, he stated he hurt his back playing with children.  In each instance, he failed to provide any suggestion these were long-standing problems or attributable in any way to service.  

The Board concedes a private chiropractor opined in November 2006 that the Veteran's neuromuscular condition is likely due to the motorcycle accident.  As noted above, the VA examiner reached the opposite conclusion in January 2007.  The Board finds that the VA opinion is of greater probative value than that of the chiropractor.  The Board observes that the VA examiner predicated his opinion on a review of the record, and provided a rationale for his conclusion, that is, that the Veteran's low back was normal at the time of his separation from service.  In contrast, there is no indication the chiropractor predicated his conclusion on a review of the record or that he was aware of the Veteran's history pertaining to his low back disability.  In addition, the chiropractor did not provide any explanation for his opinion.

Although the Veteran is competent to report having had problems in service, the Board does not find him to be credible in this regard as the contemporaneous findings in service demonstrated normal findings at the separation examination, without indication of any orthopedic difficulties, and the Veteran specifically denied any pertinent history on his separation examination.  Further, as a lay person, the Veteran is not competent to render an opinion as to the cause or etiology of any current low back disability, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board observes, the VA examiner clearly opined there is no relationship between his low back disability and service.  The examiner provided a rationale for his opinion.  

It is significant to point out that the initial documentation of a low back disability was many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  While the Veteran is competent to report his symptoms, his allegation that low back disability had its inception in service is not credible in light of the fact he specifically denied any back pain on the separation examination in October 1975.  Any claims regarding the onset of his low back disability must acknowledge that there was no clinical indication of either condition on the discharge examination.

It is also significant to note the Veteran has not provided any competent and probative evidence establishing he has a current left ankle disability, or elbow disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  In this regard, the Board finds that while the Veteran is competent to complain of current symptoms, he is not competent to diagnose chronic disability of the left ankle, or right or left elbow.  Such disability is of such complexity as not to be capable of lay diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  In the absence of proof of a present disability, there can be no valid claim for service connection for these disabilities. 

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the presence, onset and etiology of a left ankle disability, a right elbow disability, a left elbow disability and a low back disability.  Accordingly, the Board finds the preponderance of the evidence is against the claims for service connection for these disabilities. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

	II.  Earlier effective date 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155.

Except as otherwise provided, the effective date of an evaluation and award of service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

The effective date for an award of service connection based on a reopened claim shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r).

The Veteran asserts an effective date of March 15, 1999 should be assigned for the award of service connection for a right knee disability.  He notes this is the effective date for the grant of service connection for his left knee disability.  He notes he mentioned he was having problems with all major joints when he filed his claim for service connection in March 1999.  

In March 1999, the Veteran submitted a claim for service connection for residuals of an April 1974 accident.  He referred to fluid and swelling of major joints.  The RO originally denied this claim in a January 2000 rating decision.

Following the issuance in March 2000 of a statement of the case that addressed the claim for service connection for a left knee disability, the Veteran submitted a statement in April 2001 that asserted the claim should include his right knee.  

During a hearing at the RO in August 2001, the Veteran's representative indicated the Veteran believed that when he filed his claim, it included the right knee.

By rating action dated January 2002, the RO granted service connection for posttraumatic degenerative joint disease of the left knee.  A 10 percent evaluation was assigned, effective March 15, 1999.  By letter dated March 2002, the RO informed the Veteran of this determination.  The letter also noted that service connection was not granted for fluid and swelling of major joints, residuals of a 1974 accident.  The Veteran disagreed with the rating that was assigned.  In his notice of disagreement received in August 2002, the Veteran referred to a number of joint problems.  The only reference to his right knee noted he was having complaints involving that joint in May 2002.

In a June 2003 letter, the RO informed the Veteran that he had mentioned several medical conditions in his notice of disagreement.  These included a back disorder, arthritis of the hands, wrists and elbows, a hearing loss and high blood pressure.  VA Form 21-4138, Statement in Support of Claim, was enclosed, and the Veteran was advised to respond if he was claiming new conditions for service-connected compensation or if there were additional benefits he was seeking.  He was informed that if he wanted to claim new conditions for compensation, he should clearly identify each new issue.  No response was received.

The Veteran's claim for service connection for a right knee disability was received on December 2, 2004.

The regulations require that a claim must be filed.  While the Veteran has insisted his March 1999 claim included the right knee, the fact remains it did not specifically mention it.  In any event, when service connection was granted for his left knee condition, the Veteran was provided with notice in March 2002 that service connection had not been granted for any other disability resulting from the 1974 accident.  The only reference to a right knee disability in his August 2002 notice of disagreement noted he had right knee complaints in May 2002.  Of greater significance is the fact that the RO wrote the Veteran in June 2003 and asked him to notify the VA if he was claiming service connection for any other disability.  The Veteran failed to respond to this request.  

To the extent any of the Veteran's statements could be construed as an informal claim for service connection for a right knee disability, his failure to respond to the June 2003 letter is fatal to his claim.  The RO took appropriate action by asking him to submit a claim, and he failed to do so.  In addition, if the March 2002 notice constituted a denial of a claim for service connection for a right knee disability, that determination became final, and the Veteran did not submit a reopened claim until December 2, 2004.  In the absence of a claim of clear and unmistakable error in the previous determination, there is no basis for an earlier effective date.  See 38 C.F.R. § 3.400(r).  The Board notes that a CUE claim has not been filed.  

Thus, in this case, the law is dispositive of the claim, and it should be denied because of lack of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In summary, pursuant to 38 C.F.R. § 3.400(b)(2)(i) and (r), the effective date for the grant of service connection for a right knee disability cannot legally be earlier than December 2, 2004.


ORDER

Service connection for a left ankle disability is denied.

Service connection for a right elbow disability is denied.

Service connection for a left elbow disability is denied.

Service connection for a low back disability is denied.

An effective date for an award of service connection for a right knee disability, prior to December 2, 2004, is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


